DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is made in response to applicant’s amendment filed on 06/15/2020.
This Office Action is made in response to applicant’s amendment filed on 12/29/2020. Claims 1, 5-11, 13-15, 17, 18, 21, 23, 26, 29-31 and 33 are currently pending in the application. An action follows below:
Response to Arguments
In reply to the rejections under 35 USC 103 in the previous Office Action, Applicant has amended all independent claims to include new limitation and provided on pages 14-16 of the amendment arguments which have been fully considered, but they are not persuasive. 
(i)	Applicant argues on pages 14-15 of the amendment that Lin fairly teaches what is alleged in the Office Action, Lin is silent regarding the alleged display as being a liquid crystal display as now recited in claim 1. Examiner respectfully disagrees because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Ram teaches a color liquid crystal display (see Ram at least Figs. 17, 22, 91; ¶ [0233], ¶ [0453, disclosing a color liquid crystal display 245/285/1571), Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost, and the modified Ram in view of Lin obviously renders a parameter to control presentation settings including brightness and contrast of the Ram color liquid display, in the operation parameters.
ii)	Applicant’s argument on pages 15-16 of the amendment is not persuasive because the current claim does not require an operation parameter which is not to associate with one of the sensors. In the instant case, Zenz teaches the controller performing an operation parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of actuators/buttons of an input device of the computer mouse, based on whether the sensor is activated or deactivated, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer see at least Col. 2:6-17; Col. 2:39-47; Col. 2:50 to Col. 3:3.) 
The double patenting rejections of the newly amended claims are made below as there is no specific argument to the double patenting rejection. See the new ground of double patenting rejections made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 33, this claim recites limitations, “a power supply including a charging system, wherein the charging system includes a wireless inductive charger and is operative in accordance with a kinetic power charging technology and a solar cell charging technology”, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure, specifically ¶ [0019] of the corresponding US 2016/0364021 A1, discloses:
“The power supply 514 can utilize common power management technologies such as replaceable and rechargeable batteries, supply regulation technologies, and charging system technologies for supplying energy to the components of the navigation device 100. In one embodiment the a wireless inductive charger. In another embodiment, the charging system can utilize kinetic power charging technology, and/or solar cell charging technology integrated in the navigation device 100. Other power supply technologies suitable to the present disclosure are contemplated.” (Emphasis added.)

The aforementioned paragraph explicitly discloses that, in one embodiment, a power supply including a charging system which utilizes a wireless inductive charger and, in another embodiment, another power supply including a charging system which utilizes a kinetic power charging technology and/or a solar cell charging technology. However, the original disclosure does not explicitly disclose a power supply including a charging system which utilizes a wireless inductive charger, a kinetic power charging technology, and a solar cell charging technology, as required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1, 5-11, 13-15, 17, 18, 21, 23, 26, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram (US 2007/0132733 A1) in view of Ranta (US 2006/0028449 A1,) and Tan (US 2011/0084904 A1,) Sangster et al. (US 2009/0144621 A1; hereinafter Sangster,) Frulla et al (US 6,424,357; hereinafter Frulla,) Coe (US 2008/0074391 A1,) Lin et al. (US 6,552,738 B1; hereinafter Lin,) and Zenz, Sr. (US 5,841,425; hereinafter Zenz.)
As per claim 1, Ram discloses a computer mouse (see at least a computer mouse 100/230/280/350; see at least Figs. 3, 16, 22, 28), comprising: 
a tracking device (a bottom-mounted motion sensor 103; Fig. 3; ¶ [0243]:6-10) to control navigation in a graphical user interface presented by a plurality of software applications controllable by the computer mouse (¶ [0243]:6-10, disclosing the bottom-mounted motion sensor for controlling cursor-pointing navigation in a graphical user interface presented by a plurality of software applications controllable by the computer mouse); 
a color liquid crystal display (see at least Figs. 17, 22, 91; ¶ [0233], ¶ [0453, disclosing a color liquid crystal display 245/285/1571); 
a notification device (see at least ¶ [0178], disclosing a notification device including a multi-colored LED, such as a green, red, and yellow LED);
a memory (209/233; Fig. 13, 16) that stores computer instructions (¶ [0198]; and 
¶ [0016]; ¶ [0220]; ¶ [0224]; ¶ [0239], disclosing, in the mouse, one or more CPU processor and supporting chipsets coupled to the tracking device, the display, the memory, and other elements), wherein the controller, responsive to executing the computer instructions, performs operations comprising:
 	assigning operational parameters to a plurality of profiles stored in the memory, wherein the operational parameters are used to affect the operations of the computer mouse (Fig. 31; ¶ [0300] – ¶ [0302], disclosing assigning operational parameters to a plurality of mouse property profiles, including “Mouse”, “Wi-Fi”, “Harddrive”, “GPS”, “Power”, and “Settings” profiles, stored in the memory, wherein the operational parameters control operations of the computer mouse; also see Figs. 47, 53, 55, 56, disclosing assigning operational parameters to a plurality of mouse property profiles, including “Buttons”, “Pointers”, “Hardware”, “Cursor velocity”, “Trackpoint Settings”, and “Bottom Optical Sensor Function”, and “Top Pressure Sensor Function” profiles, stored in the memory [¶ [0210]], wherein the operational parameters are used to affect the operations of the computer mouse,) wherein the operational parameters comprise a line straightening parameter affecting the operations of the computer mouse (see at least Figs. 49-50; ¶ [0360]) and a jitter correction parameter affecting the operations of the computer mouse (see at least ¶ [0355], disclosing the operational parameters comprising a vibratory or accidental movement correction parameter affecting the operations of the computer mouse;)
 	presenting, by way of the display, a plurality of scrollable options to receive a selection of one profile of the plurality of profiles to select program settings for the computer mouse without assistance from the computer device communicatively coupled to the computer mouse (see at least Figs. 98A-99B and ¶¶ [0465]-[0468], specifically ¶ [0467]:4-10 and ¶ [0468]: last 4 lines, disclosing presenting, by way of the display, a plurality of scrollable choices/options including GUI objects, icons, or items 1618 to receive a selection of one profile of the plurality of profiles to select program settings for the computer mouse without assistance from the computer device communicatively coupled to the computer mouse; also see ¶ [0227], ¶ [0228], disclosing presenting, by way of the built-in integrated display (¶ [0227]:4-7, disclosing a menu list displayed on the built-in integrated display for selection), a plurality of options, such as an option to select one of a displayed list of network devices (see ¶ [0227]) as a network device profile, an option to select one of a displayed list target devices (see ¶ [0228]; also Figs. 53a, 53b) as a target device profile; Fig. 31; ¶ [0300] – ¶ [0302], also displaying presenting, by way of the display (¶ [0227]:4-7, disclosing a menu list displayed on the built-in integrated display for selection), a plurality of options to receive a selection of one profile of the plurality of profiles, including “Mouse”, “Wi-Fi”, “Harddrive”, “GPS”, “Power”, and “Settings” profiles, to select program settings for the computer mouse, , disclosing assigning operational parameters to a plurality of mouse property profiles, without assistance from a computer device communicatively coupled to the computer mouse at ¶ [0224]; also see Figs. 47, 53, 55, 56 for other profiles associated with the operational parameters of the mouse, such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56;)
  	programming the computer mouse according to the operational parameters of the one profile to affect the operations of the computer mouse related to commands for a video game application of the plurality of software applications while the video game application is in use by the computer device (Figs. 31, 47, 53, 55, 56; ¶¶ [0300]-[0304], disclosing, by selecting the “Apply”, the changes to device effected, i.e., programming the computer mouse according to the operational parameters of the one profile [such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56] to control operations of the computer mouse while a software application is in use by the computer device by virtue of ¶¶ [0224]-[0225]; further at least ¶ [0341], [0362], or [0465]-[0468], disclosing at least one of the software applications being a video game application), wherein the computer device affects aspects of the video game application according to the operations of the computer mouse configured according to the one profile (Figs. 53a-53b, 54, disclosing the mouse selected a computer device to affect aspects of the software application, e.g., cursor control application, according to the operations of the computer mouse configured according to the one profile, such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56; further at least ¶ [0341], [0362], or [0465]-[0468], disclosing at least one of the software applications being a video game application), and wherein the programming the computer mouse occurs while the video gaming application is in use by the computer device (see the above discussion, specifically programming the computer mouse according to the operational parameters of the one profile; ¶¶ [0024]-[0025], disclosing a CPU of the computer mouse processing tasks [rather than relying on the host computing device] while the software application, associated with at least cursor-pointing functions and windows scroll control functions, is in used by the externally connected device, such as the computing device; further at least ¶ [0341], [0362], or [0465]-[0468], disclosing at least one of the software applications being a video game application);
 	responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device from a first color to a second color (see at least ¶ [0178], Ram discloses, responsive to a switch of functions or states of the computer mouse, changing a color of an output of a notification device among at least three different colors [red, green, and yellow], e.g., changing the color of the multi-colored LED to a green color for a function of incoming data, changing the color of the multi-colored LED to a red color for a function of outgoing data, or changing the color of the multi-colored LED to a yellow color for a function of both incoming data and outgoing data, i.e., changing an output of a notification device from one/ first color of the red, green and yellow colors to another/second color of the red, green and yellow colors, according to a switch of functions or states of the computer mouse in accordance with a particular application;) and 
 	responsive to a second switch of functions or states of the computer mouse or a function/state second setting of the computer mouse, changing an output of a notification device from the second color to a third color (see the above discussion or at least ¶ [0178], Ram discloses, responsive to a second switch of functions or states of the computer mouse, changing a color of an output of a notification device among at least three different colors [red, green, and yellow], e.g., changing the color of the multi-colored LED to a green color for a function of incoming data, changing the color of the multi-colored LED to a red color for a function of outgoing data, or changing the color of the multi-colored LED to a yellow color for a function of both incoming data and outgoing data, i.e., changing an output of a notification device from the second color of the red, green and yellow colors to a third color of the red, green and yellow colors, according to a second switch of functions or states of the computer mouse in accordance with the particular application,)
wherein the computer mouse has a plurality of manipulations including at least a specific movement including a circle (see at least ¶ [0355], disclosing a plurality of manipulations including at least a specific movement including a clockwise or counter-clockwise circle; see at least ¶ [0360], disclosing a slow mouse speed movement and an increasing mouse speed movement.)

Accordingly, Ram discloses all limitation of this claim except that Ram does not explicitly disclose limitations: (i) “wherein the operational parameters comprise a control frequency parameter that affects the operations of the computer mouse by adjusting a frequency of reports sent by the computer mouse to a computer device communicatively coupled to the computer mouse”; (ii) “wherein the operational parameters comprise a navigation acceleration parameter affecting operations of the computer mouse”; (iii) “wherein the operational parameters comprise a movement count resolution parameter affecting the operations of the computer mouse”, (iv) “receiving a macro including a sequence of commands from the computer device for the video game application”, (v) “associating the macro with an input device of the computer mouse”; (vi) “monitoring for a resolution change request to change a resolution setting of the tracking device”; (vii) “adjusting the resolution setting of the tracking device according to the resolution change request”; (viii) “responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color”; (ix) “monitoring for a second resolution change request to change the resolution setting of the tracking device subsequent to receiving the resolution change request”; (x) “adjusting the resolution setting of the tracking device according to the second resolution change request”; (xi) “responsive to the adjusting the resolution setting according to the second resolution change request, changing the output of the notification device from the second color to a third color”; (xii) “wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements”, (xiii) “wherein the macro is associated with a plurality of manipulations of the computer mouse, the plurality of manipulations comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with,” (xiv) “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast,” and (xv) “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse”, of this claim.

i), in the same field of endeavor, Ranta teaches a computer mouse comprising a controller (114, figure 4; ¶ 30) to control a GUI presented by any one of a plurality of software applications (see at least Fig 6, disclosing a video gaming application, a Web Browser application, a Miser application) performing operations comprising:
assigning operational parameters to a plurality of profiles stored in the memory (see at least Fig. 6 shows three profiles with operational parameters associated with them; ¶ [0032]-[0033] and [0035] discuss storing the parameters in the mouse), wherein the operational parameters comprise a control frequency parameter that affects the operations of the computer mouse by adjusting a frequency of reports sent by the computer mouse to a computer device communicatively coupled to the computer mouse and a movement count parameter affecting the operations of the computer mouse, according to the power saving modes of the computer mouse (see at least Figs. 5-7B and the corresponding description, disclosing, e.g., for a video game application, the operational parameters comprising a control frequency parameter of data report that affects the operations of the computer mouse by adjusting a frequency of reports sent by the computer mouse to a computer device communicatively coupled to the computer mouse and a movement count parameter [a mouse movement count resolution parameter T1/T2/T3] affecting the operations of the computer mouse, according to the four power saving modes of the computer mouse);
detecting a selection of the one profile from the selection of one of the plurality of profiles (¶ [0039]); storing in the memory the selection (¶ [0039]); and 
programming the computer mouse according to the operational parameters of the one profile to control the operations of the computer mouse according to commands for a video gaming application of the plurality of software applications while the video game application is in use by the computer device (Figs. 5-7B and the corresponding description), wherein the computer device controls aspects of the video gaming application according to the operations of the computer mouse configured according to the one profile (see at least ¶ [0043]), wherein the programming the computer mouse occurs while the video gaming application is in use by the computer device (see the above discussion; or Figs. 5-7B and the corresponding description).

see at least Fig. 47), the power saving modes of the computer mouse (¶ [0417]). However, Ram is silent to the operational parameters comprising a control frequency parameter, as claimed. Ranta, as discussed above, discloses the user assigning operational parameters, to a profile, to control the operations of the computer mouse according to commands for a video game application of the plurality of software applications and the operational parameters comprising a control frequency parameter and other operational parameters, according to the power saving modes of the computer mouse. Thus, it would have been obvious to one of ordinary skill in the art, to modify Ram, as modified, with Ranta such that a user can assign specific configuration settings to a selectable profile which includes the operational parameters comprising the aforementioned control frequency parameter according to the power saving modes of the computer mouse. Profiles are common in the art, as they allow a user to quickly select a specific combination or operational parameter settings. Ranta ¶ [0008] discusses the specific benefit of allowing a user to modify characteristics such that a desired balance between performance and power conservation can be achieved. 
Further, Ranta, at ¶¶ [0032]-[0033], discusses storing the profiles in the mouse. Ram figures 53A and 53B teaches menu navigation being performed on the mouse. Thus, it would have been obvious to one of ordinary skill in the art to implement Ranta’s selectable profiles such that the present of selectable profiles and the selection of profiles is performed on the mouse display. Such a modification would be advantageous where it is undesirable to have windows or control panels pop into view on the host PC's display screen, as suggested by Ram ¶¶ [0021] and [0465].

Regarding to the above underlined limitations (iv) and (v), in the same field of endeavor, Tan discloses a related computer mouse performing operations comprising: receiving a macro including a sequence of commands from the computer device for the video gaming application and associating the macro with an input device of the computer mouse (Figs. 1-4, 17; ¶ [0037]; ¶ [0038]; ¶ [0041] – ¶ [0044], disclosing a computer executing a software program to generate macros associated with the buttons or buttons 1-7 of the mouse and including a sequence of keystroke commands from the computer device for the software application including a video gaming application [see at least ¶ [0004] and to associate the macros with the buttons of the computer mouse) and storing the macros and their associations in the memory of the computer mouse (¶ [0007]; ¶ [0035]; ¶ [0038]). Tan further discloses macros to facilitate user input by allowing relatively complex input by the mouse to be made with one or more button depressions or other device manipulations (¶ [0007]) and to allow each user to customize the macros and personal setting to conform to personal taste (¶ [0008]).

The above modified Ram, as discussed above, discloses the computer mouse having a plurality of profiles including a profile associated with the video gaming application and stored in the embedded memory or the external memory inserted into the external memory card reader of the computer mouse. Tan, as discussed above, discloses macros to facilitate user input by allowing relatively complex input by the mouse to be made with one or more button depressions or other device manipulations and to allow each user to customize the macros and personal setting to conform to personal taste, for the software applications including the video gaming application, and further discusses to store the macros on the EEPROM which is onboard on the computer mouse (¶ [0038]) or alternatively on the removable memory for use with other computer mouse (¶ [0038]; ¶ [0039]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the Tan macro technique in the Ram computer mouse and device, in view of the aforementioned teachings of the Tan reference, to improve the above modified computer mouse of Ram for the predictable result of facilitating user input by allowing relatively complex input by the mouse to be made with one or more button depressions or other device manipulations and allowing each user to customize the macros and personal setting to conform to personal taste, as taught by the Tan reference.

Regarding to the above underlined limitations (iii), (vi), (vii), (ix) and (x), in the same field of endeavor, Sangster discloses a related computer mouse (see Fig. 1) performing operations comprising: 
assigning operational parameters to be used to affect the operations of the computer mouse, wherein the operational parameters comprise a movement count resolution parameter and other operational parameters (see at least Fig. 4; ¶¶ [0020] and ¶ [0024]-[0026], disclosing to assign operational parameters, including at least mouse button click parameters, a mouse movement parameter, and a mouse movement sensitive change parameter corresponding the claimed movement count resolution parameter, to be used to affect the operations of the computer mouse); monitoring for a resolution change request to change a resolution setting of the tracking device and adjusting the resolution setting of the tracking device according to the resolution change request (Figs. 3-4; ¶¶ [0022]-[0026], disclosing a controller of the computer to perform operations comprising: monitoring a selection made on a macro record button 120 on the mouse to initiate a macro record process of changing a DPI of the tracking device [see step 310 of Fig. 3; ¶¶ [0024, [0026], i.e., monitoring for a resolution change request [via DPI buttons 13-150] to change a resolution setting, among at least three different DPI resolution settings, of the tracking device, generating and storing a specified input and the macro associated with the specified input based on the selected change of DPI [see steps 320-340 of Fig. 3; ¶ [0025]]; and adjusting the DPI setting of the tracking device in the game application according to the DPI change made by the generated macro which is based on the DPI change request, thereby rendering “adjusting the resolution setting of the tracking device according to the resolution change request”; also see Fig. 2 for an alternative method of generating a macro associated with the DPI change based on a DPI change request from a computer mouse, a keyboard, or a computer); and monitoring for a second resolution change request to change a resolution setting of the tracking device subsequent to receiving the resolution change request and adjusting the resolution setting of the tracking device according to the second resolution change request (see the above discussion for a second resolution change request to change a resolution setting of the tracking device subsequent to receiving the resolution change request), in a particular application, such as a video game or the like (see at least ¶ [0023]:last 4 lines.)

The above modified Ram, as discussed above, discloses the computer mouse having the operational parameters and different macros associated with different requests. Sangster discloses the operational parameter including a movement count resolution parameter and other operational parameters and macro associate with a resolution change request according to a particular application, such as a video game or the like. Thus, it would have been obvious to one a movement count resolution parameter in the above modified Ram operational parameters and to utilize the Sangster macro technique associated with the resolution change of the tracking device in the above modified Ram computer mouse, in view of the aforementioned teachings of the Sangster reference, to improve the above modified computer mouse of Ram for the predictable result of changing the resolution of the tracking device as user's desire in according with a particular application.

The above combination of Ram, Ranta, Tan, and Sangster still fails to teach the above underlined limitations, (viii) “responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color” and (xi) “responsive to the adjusting the resolution setting according to the second resolution change request, changing the output of the notification device from the second color to a third color”, of this claim.
Ram, as discussed above, discloses: responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device comprising a multi-color LED having three different colors, from a first color to a second color and responsive to a second switch of functions or states of the computer mouse or a function/state second setting of the computer mouse, changing an output of a notification device from the second color to a third color. Sangster further teaches responsive to a switch of functions or states of the computer mouse, such as responsive to adjusting the resolution setting, among at least three different DPI resolution settings, of the tracking device according to the resolution change request, changing an output of the notification device from one color to another color and responsive to adjusting the second resolution setting, among at least three different DPI resolution settings, of the tracking device according to the second resolution change request, changing an output of the notification device from one color to another color, so as to provide the user a visual feedback of the resolution setting of the tracking device (see Sangster at least ¶ [0015], disclosing a visual indicator including a LED changing an output from one color or a first non-illuminated color to another color or a second illuminated color during macro recording, so as to provide the user a visual feedback of the resolution setting of the tracking device; further see at least ¶¶ [0024], [0026], disclosing macro recording responsive to adjusting the resolution setting, among at least three different DPI resolution settings, of the tracking device according to the resolution change request; thereby rendering responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color; similar discussion for the second resolution change request to changing an output of the notification device from one color to another color.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the Ram the multi-colored LED having three different colors to change an output from one color to another color in responsive to adjusting the three different resolution settings of the tracking device according to the resolution change request, in view of the teaching of the Sangster reference, to improve the above modified computer mouse of Ram for the predictable result of at least further providing the user a visual feedback of the resolution setting of the tracking device.

Regarding to the limitation (xii), “wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements”, Tan further discloses the sequence of commands comprising a sequence of keystrokes (see the above discussion; or Tan Figs. 1-4, 17; ¶ [0037]; ¶ [0038]; ¶ [0041] – ¶ [0044], disclosing a computer executing a software program to generate macros associated with the surfaces of the buttons or buttons 1-7 of the mouse and including a sequence of keystroke commands and to associate the macros with the surfaces of the buttons as command surfaces on the mouse.) Accordingly, the above combination of Ram, Ranta, Tan, and Sangster still fails to teach the sequence of commands comprising speech commands, and navigation movements, as claimed.
However, in the same field of endeavor, Frulla teaches a headset including a microphone (31; Fig. 1) receiving a speech command as a selection of one of the options (see Figs. 1 and 2; Col 8:9-39); a computer mouse (20; Fig. 1) for performing navigation movements (see at least Col. 8:50 to Col. 9:6); a keyboard (18; Fig. 1) for performing a sequence of keystrokes (see at least Col. 8:50 to Col. 9:6); and a computing device (16; Fig. 1) generating a macro including a sequence of commands from the computer device, wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements (see at least Fig. 2; Col. 8:9 - Col. 9:6.)
receiving a macro including a sequence of commands from the computer device for the video gaming application, wherein the sequence of commands comprises a sequence of keystrokes” (see the above discussion, specifically Tan’s teaching) and further teaches the navigation device performing navigation movements (see at least ¶ [0243]) and comprising a headset served as a digital voice recorder (see Ram Figs. 28-29; ¶¶ [0293]-[0296], disclosing a headset 360 incorporated into the navigation device) and a microphone (362; Ram Fig. 29) for receiving a speech input. Frulla, as discussed above, discloses a headset including a microphone receiving a speech command as a selection of one of the options; a computer mouse for performing navigation movements; a keyboard for performing a sequence of keystrokes; and a computing device generating a macro including a sequence of commands from the computer device, wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements. Thus, it would have been obvious for one of ordinary skill in the art to utilize the Ram microphone for receiving a voice command as a selection of one of the options and a macro including a sequence of commands comprising a sequence of keystrokes, speech commands, and navigation movements, in view of the teaching in the Frulla reference, to improve the modified Ram navigation device for the predictable result of allowing a macro to perform a sequence of keystrokes, speech commands, and navigation movements in profile selection. Use of a voice-controlled macro allows the device to be used in hostile environments where the operation of a conventional mouse would not be recommended (Frulla Col 3:50-53). Voice controlled Macros would also have the benefit of providing a shortcut for complex key-strokes and have the benefit of reducing time required to input a specific combination of keystrokes, speech commands, and navigation movements.
Regarding to the limitations, (ii) and (xiii), in the same field of endeavor, Coe discloses a computer mouse (a computer mouse 1; see at least Fig. 1A) having operational parameters comprising a jitter correction parameter affecting the operations of the computer mouse (see at least ¶ [0006], ¶ [0019], disclosing vibratory/ irregular motion of the mouse, detected within prescribed boundaries over a predetermined time period, to be a jiggle affecting the operations of the computer mouse) and a navigation acceleration parameter affecting operations of the computer mouse (see at least ¶ [0006], ¶ [0019], disclosing operational parameters comprising a navigation acceleration parameter affecting operations of the computer mouse) and having a plurality of manipulations including mouse movements, mouse clicks (see at least ¶¶ [0002]-[0003]), a shaking of the computer mouse on a surface, that the computer mouse makes contact with (note that a computer mouse operating on a working surface that the computer mouse makes contact with is well-known to a person of ordinary skill in the computer art; see Ram at least ¶ [0328] or ¶ [0463]; Frulla at least Col. 1:45-58; Ranta at least ¶ [0004]; further see Coe at least ¶ [0006], ¶ [0019], disclosing a side-to-side or a multi-directional shaking of the computer mouse) and a specific movement including a circle (see Coe at least ¶ [0006], ¶ [0019], disclosing a specific movement including an angular motion as a circular motion,) thereby activating a software application command without specific positioning of a mouse or clicking a mouse button (see at least ¶ [0006].)

The above modified Ram, as discussed above, discloses the operational parameters comprising a control frequency parameter, a line straightening parameter, a jitter correction parameter, and a movement count resolution parameter, except for “a navigation acceleration parameter,” and the macro associated with a plurality of manipulations of the computer mouse (see at least Frulla at Col. 8:50 to Col. 9:34,) except for “a shaking of the computer mouse on a surface that the computer mouse makes contact with.” Coe, as discussed above, discloses the computer mouse including the operational parameters comprising at least a navigation acceleration parameter and having the plurality of manipulations, of the computer mouse, comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with and a specific movement including a circle, thereby activating a software application command without specific positioning of a mouse or clicking a mouse button (see at least ¶ [0006].) Thus, it would have been obvious for one of ordinary skill in the art to include “a shaking of the computer mouse on a surface that the computer mouse makes contact with” in the plurality of manipulations of the above modified Ram computer mouse, in view of the teaching in the Coe reference, to improve the modified Ram computer mouse for the predictable result of activating a software application command without specific positioning of a mouse or clicking a mouse button. 

Regarding to the above underlined limitation (xiv), in the same field of endeavor, Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost (see at least Col. 1:64 to Col. 2:15.)
The above modified Ram, as discussed above, discloses the color liquid crystal display and various operational parameters used to affect operations of the computer mouse and assigned to the plurality of profiles stored in the memory, but is silent to “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast.” Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost. Thus, it would have been obvious to one of ordinary skill in the art to further modify the above modified Ram to include a parameter to control presentation settings including brightness and contrast of the Ram color liquid display, in the operation parameters, in view of the teaching in the Lin reference, to improve the above modified computer device of the Ram reference for the predictable result of making adjustments to parameters including brightness and contrast of the display device without significant to increase in cost.

Regarding to the above underlined limitation (xv), in the same field of endeavor, Zenz teaches a computer mouse (see at least Figs. 3A-3D) having an operation parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of actuators/buttons of an input device of the computer mouse, based on whether the sensor is activated or deactivated, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function (see at least Col. 2:6-17; Col. 2:39-47; Col. 2:50 to Col. 3:3.) 

The above modified Ram, as discussed above, discloses various operational parameters used to affect operations of the computer mouse and assigned to the plurality of profiles stored in the memory, but is silent to “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse.” Zenz teaches a computer mouse having an operational parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function. Thus, it would have been obvious to one of ordinary skill in the art to further modify the above modified Ram to include “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse” in the operation parameters, in view of the teaching in the Zenz reference, to improve the above modified computer device of the Ram reference for the predictable result of allowing both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function.
Accordingly, the above modified Ram obviously renders all limitations of this claim.

As per claim 5, the above modified Ram discloses the tracking device being a laser sensing device (Ram ¶ [0358].)
As per claim 6, the above modified Ram discloses the operations further comprising storing the macro and its association in the memory of the computer mouse (see the above discussion in the rejection to claim 1.)
As per claim 7, the above modified Ram discloses that, wherein the operations further comprise: detecting a tactile contact of a plurality of buttons, wherein the input device of the computer mouse includes the plurality of buttons (Ram at least Fig. 101; ¶ [0118], discussing a plurality of buttons being perceptible by touch and a tactile contact of a button for switching the operational parameters; Ram Fig. 53a showing a menu of operational parameters; Sangster Fig. 1; ¶ [0024]; ¶ [0026], disclosing detecting a contact of a plurality of DPI selection buttons 130-150, wherein the input device of the computer mouse include the plurality of buttons); transitioning between the operational parameters responsive to said detection (Sangster ¶ [0024]; ¶ [0026], disclosing transitioning between the operational parameters, corresponding to the plurality of DPI selection buttons 130-150, responsive to said detection); and adjusting the operations of the computer mouse according to the transition (Sangster ¶ [0024]; ¶ [0026], disclosing adjusting operations of the computer mouse according to the transition.)
As per claim 8, the above modified Ram discloses the operations further comprising: receiving an input associated with a selection of one element of the input device, wherein the input device comprises at least one of a plurality of buttons and a scroll wheel (Tan Fig. 4 shows example macros associated with buttons.)

As per claim 9, the above modified Ram discloses the operations further comprising: 
detecting from the input the association with the macro (see Tan at least ¶ [0035]; ¶ [0043], disclosing a specific/master key programmed to associate with the user-defined and programed macro corresponding to a series/sequence of keystrokes and the operation comprising detecting from the input to the specific/master key the association with the macro;)
retrieving the sequence associated with the macro from the memory (see Tan at least ¶ [0038], disclosing to the sequence associated with the macro stored in the memory such as EEPROM of the mouse input device; Tan ¶ [0035] or ¶ [0043], disclosing to retrieve and transmit the sequence associated with the macro from the memory to the computing device;) and 
transmitting the sequence to the computer device (Tan ¶ [0035] or [0043], disclosing to retrieve and transmit the sequence associated with the macro from the memory to the computing device.)

As per claim 10, the above modified Ram, as discussed in the rejection of claim 1 above, discloses a non-transitory computer-readable storage medium, comprising computer instructions (Ram ¶ [0220]; ¶ [0364]; Tan ¶ [0007]; Sangster ¶ [0017]) which, responsive to being executed by a processor, cause the processor to perform operations recited in this claim. See the discussion in the rejection of claim 1 above for similar limitations. Note the computer mouse of claim 1 as a navigation device of this claim.
claim 11, the above modified Ram further discloses the navigation device being a computer mouse. See the above rejection to claim 1 or claim 10.
As per claim 13, see the discussion in the rejection to claim 7 for similar limitation.
As per claim 14, the above modified Ram according to claim 13 above further discloses that, wherein the operations further comprise transitioning between at least two movement count resolutions responsive to the detection, wherein each of the at least two movement count resolutions determine a movement count reported to the computer device communicatively coupled to the navigation device (Sangster Fig. 4; ¶ [0024]; ¶ [0026], disclosing the operations further comprising transitioning between three two movement count resolutions responsive to the detection, wherein each of the three movement count resolutions determine a movement count reported to the computer device communicatively coupled to the navigation device).
As per claim 15, the above modified Ram non-transitory storage medium according to claim 13, discloses that, wherein the navigation device comprises a headset served as a digital voice recorder (see the discussion in the rejection of claim 1; or Ram Figs. 28-29; ¶¶ [0293]-[0296], disclosing a headset 360 incorporated into the navigation device) and a microphone (362; Fig. 29), wherein the operations further comprise detecting an input from a microphone associated with the navigation device (see the discussion in the rejection of claim 1; or Ram at least ¶ [0251] disclosing detecting an input from a microphone associated with the navigation device), and wherein the input from the microphone comprises receiving a voice command as a selection of one of the options (see the discussion in the rejection of claim 1; or Frulla Figs. 1 and 2; Col 8:9-39.)
As per claim 17, the above modified Ram, as discussed in the rejection of claim 1 above, further discloses a method comprising all steps of this claim. See the discussion in the rejection of claim 1 and/or claim 10 above for similar limitations. Note the computer mouse of claim 1 as a navigation device of this claim.
As per claim 18, see the above rejection to claim 11.
As per claim 21, the above modified Ram further discloses the operations further comprising: detecting a selection of the input device of the computer mouse associated with the macro (see at least Tan at ¶ [0035]; ¶ [0043], disclosing to detect a selection of a specific/master key of the computer mouse associated with the user-defined and programed macro corresponding to a sequence of keystrokes/files/commands); and providing the macro to see at least Tan at ¶ [0035]; ¶ [0043], disclosing to provide the macro from the computer mouse to the software application at the computer device responsive to receiving the selection of the specific/master key; ¶ [0004], disclosing the software application including a video gaming application).
As per claim 23, the above modified Ram discloses the adjusting operations of the navigation device occurs while the video gaming application is in use by the computer device (Figs. 31, 47, 53, 55, 56; ¶¶ [0300]-[0304], disclosing, by selecting the “Apply”, the changes to device effected, i.e., programming the computer mouse according to the operational parameters of the one profile [such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56] to control the adjusting operations of the computer mouse while a software application is in use by the computer device by virtue of ¶¶ [0224]-[0225]; further at least ¶ [0341], [0362], or [0465], disclosing at least one of the software applications being a video game application).
As per claims 26, 29 and 30, the above modified Ram, as discussed above in the rejection of claim 1, discloses the macro including the sequence of commands is created from one or more accessories coupled to the computer device. Frulla further discloses the macro including a timing of how the sequence of commands is created (see Frulla at least Fig. 3; Col. 11:5-17, disclosing the sequence of commands performing in the order of speech/ voice commands, mouse movements and keyboard events, thereby obviously rendering the macro including a timing of how the sequence of commands is created.)

Claims 26, 29 and 30 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Frulla, Coe, Lin, Zenz, and Fibranz (US 2003/0218929 A1.)
As per claims 26, 29 and 30, the above modified Ram, as discussed above in the rejection of claim 1, discloses the macro including the sequence of commands comprising a sequence of keystrokes, speech commands, and navigation movements and created from one or more accessories coupled to the computer device. The above modified Ram is silent to the macro including a timing of how the sequence of commands is created.
Fibranz teaches a macro including a sequence of commands and a timing of how the sequence of commands is created (see at least Figs. 1-2; ¶ [0029], disclosing a macro including a sequence of individual commands and a timing of how the sequence of commands is created,) thereby allowing the command sequence output in synchronized fashion with low and easily manageable (see at least ¶ [0037].) 
The above modified Ram discloses the macro including the sequence of commands comprising a sequence of keystrokes, speech commands, and navigation movements and created from one or more accessories coupled to the computer device. Fibranz discloses the macro including a sequence of individual commands and a timing of how the sequence of commands is created, thereby allowing the command sequence output in synchronized fashion with low and easily manageable. Thus, it would have been obvious for one of ordinary skill in the art to utilize the above teaching of the Fibranz reference in the above modified Ram device, to improve the modified Ram navigation device for the predictable result of allowing the command sequence output in synchronized fashion with low and easily manageable.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Frulla, Coe, Lin, Zenz, and further in view of Simon et al. (US 5,160,853; hereinafter Simon,) Devroy (US 2007/0012675 A1,) and Gunsch (US 2003/0117261 A1.)
As per claim 31, the above modified Ram, as discussed above in the rejection of claim 1, further discloses a reset button configured to reset software associated with the biometric scan (see Ram at least Fig. 69 or 79; ¶ [0430],) a reset button configured to reset software associated with the biometric scan (see Ram at least Fig. 69; ¶ [0430], ¶ [0439],) but is silent to “a first button configured to reset the controller, wherein the first button is flush with a side of a housing assembly of the computer mouse” as claimed.
However, Simon discloses an electronic device comprising a first button configured to reset the controller, wherein the first button is disposed in the recess area on a side of a housing assembly of the device (see at least Figs. 1B and 2; Col. 4:26-35; Col. 5:45-49, disclosing a first/reset button 58 configured to reset the microprocessor 40 as the controller, wherein the first/reset button 58 is disposed in the recess area 11 on a side of a housing assembly 4 of the device.) Thus, it would have been obvious for one of ordinary skill in the art to modify the above 
Accordingly, the above modified Ram computer mouse includes the first button configured to reset the controller and disposed in the recess area on a side of the housing assembly of the computer mouse, but still fails to teach “the first button is flush with the side of a housing assembly”, as claimed.
However, Devroy discloses an electronic device comprising a first/reset button (21; Fig. 1) either recessed into the housing assembly (i.e., positioned in the recess area of the housing assembly) or being flush with a side of the housing assembly, providing the same benefit of protecting against inadvertent operation of the reset button (see at least ¶ [0021].) 
The above modified Ram computer mouse includes the first button disposed in the recess area on a side of the housing assembly of the computer mouse, but fails to teach “the first button is flush with the side of the housing assembly”, as claimed. Devroy discloses an electronic device comprising the first/reset button either disposed in the recess area on the side of the housing assembly or being flush with the side of the housing assembly, providing the same benefit of protecting against inadvertent operation of the first/reset button. Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram computer mouse to dispose the first button being flush with the side of the housing assembly of the computer mouse, as desired as claimed, in view of the teaching of the Devroy reference, to obtain the same predictable result of protecting against inadvertent operation of the first/reset button.
Accordingly, the above modified Ram computer mouse includes the claimed first button, but still fails to teach “a second button positioned in a hole of a housing assembly of the computer mouse, wherein a depression of the second button forces the computer mouse to re-establish a factory setting” as claimed.
However, in the same field of endeavor, Gunsch discloses a portable electronic device comprising a [[second]] button (35) positioned in a hole (34) of a housing assembly (including at least elements 20, 30) of the device, wherein a depression of the button forces the device to re-establish a factory setting, necessary in the extreme case where the system cannot be accessed see at least Figs. 1-3; ¶¶ [0057]-[0059].) Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram computer mouse to further include a second button configured to re-establish a factory setting, in view of the teaching of the Gunsch reference, to improve the modified Ram computer mouse for the predictable result of allowing the user to re-establish a factory setting, necessary in the extreme case where the system cannot be accessed any other way.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Frulla, Coe, Lin, and Zenz, as applied to claim 1 above, and further in view of and Yuan et al. (US 8,248,024 B2; hereinafter Yuan) and Hama (US 2002/0042292 A1.)
As per claim 33, the above modified Ram, as discussed above in the rejection of claim 1, further discloses a power supply including a charging system being operative in accordance with a solar cell charging technology, to supplement the power needs of the mouse device (see Ram at least Fig. 42; ¶¶ [0335]-[0336],) but fails to teach a wireless inductive charger and a kinetic power charging technology.
However, in the same field of endeavor, Yuan teaches a computer mouse comprising a power supply including a charging system which includes a wireless inductive charger (see at least Fig. 2; Col. 4:47-54; Col. 8:32-36; Col. 8:58-62, discloses and a wireless electronic device 250, such as a computer mouse, comprising a power supply including a charging system including a wireless inductive charger) to provide low-cost inductive charging functionality for electronic devices with charging speed and efficiency of the inductive charging device (see at least Col. 1:41-52.) 
Ram, as discussed above, discloses the power supply including the charging system being operative in accordance with a solar cell charging technology, to supplement the power needs of the mouse device. Yuan, as discussed above, teaches the computer mouse comprising a power supply including a charging system which includes a wireless inductive charger to provide low-cost inductive charging functionality for electronic devices with charging speed and efficiency of the inductive charging device. Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram power source to further include a wireless inductive charger, in view of the teaching of the Yuan reference, to improve the modified Ram computer 
Accordingly, the above modified Ram obviously renders the power supply including the charging system including the wireless inductive charger and being operative in accordance with the solar cell charging technology, but still fails to teach a kinetic power charging technology.
However, in the same field of endeavor, Hama teaches a computer mouse (64) comprising a power supply including a charging system which is operative in accordance with a kinetic power charging technology (see at least Fig. 8; ¶ [0069],) thereby providing an eco-friendly waste-free wireless communication device by incorporating an electric power generating system which operates on natural energy rather than batteries (see at least ¶ [0079]:5-13) which would be used repetitively and finally become a waste at the end of the battery’s useful life (see ¶ [0011].) Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram power source to further include a charging system which is operative in accordance with a kinetic power charging technology, in view of the teaching of the Hama reference, to improve the modified Ram computer mouse for the predictable result of providing an eco-friendly waste-free wireless communication device by incorporating an electric power generating system which operates on natural energy rather than batteries which would be used repetitively and finally become a waste at the end of the battery’s useful life.





SECOND SET OF REJECTIONS:
Claims 1, 5-11, 13-15, 17, 18, 21, 23, 26, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Woolf et al (US 2009/0327888 A1; hereinafter Woolf,) Coe, Lin, and Zenz. 
As per claim 1, Ram discloses a computer mouse (see at least a computer mouse 100/230/280/350; see at least Figs. 3, 16, 22, 28), comprising: 
a tracking device (a bottom-mounted motion sensor 103; Fig. 3; ¶ [0243]:6-10) to control navigation in a graphical user interface presented by a plurality of software applications ¶ [0243]:6-10, disclosing the bottom-mounted motion sensor for controlling cursor-pointing navigation in a graphical user interface presented by a plurality of software applications controllable by the computer mouse); 
a color liquid crystal display (see at least Figs. 17, 22, 91; ¶ [0233], ¶ [0453, disclosing a color liquid crystal display 245/285/1571;) 
a notification device (see at least ¶ [0178], disclosing a notification device including a multi-colored LED, such as a green, red, and yellow LED;)
a memory (209/233; Fig. 13, 16) that stores computer instructions (¶ [0198]; and 
a controller coupled to the tracking device, the display, and the memory (¶ [0016]; ¶ [0220]; ¶ [0224]; ¶ [0239], disclosing, in the mouse, one or more CPU processor and supporting chipsets coupled to the tracking device, the display, the memory, and other elements), wherein the controller, responsive to executing the computer instructions, performs operations comprising:
 	assigning operational parameters to a plurality of profiles stored in the memory, wherein the operational parameters are used to affect the operations of the computer mouse (Fig. 31; ¶ [0300] – ¶ [0302], disclosing assigning operational parameters to a plurality of mouse property profiles, including “Mouse”, “Wi-Fi”, “Harddrive”, “GPS”, “Power”, and “Settings” profiles, stored in the memory, wherein the operational parameters control operations of the computer mouse; also see Figs. 47, 53, 55, 56, disclosing assigning operational parameters to a plurality of mouse property profiles, including “Buttons”, “Pointers”, “Hardware”, “Cursor velocity”, “Trackpoint Settings”, and “Bottom Optical Sensor Function”, and “Top Pressure Sensor Function” profiles, stored in the memory [¶ [0210]], wherein the operational parameters are used to affect the operations of the computer mouse,) wherein the operational parameters comprise a line straightening parameter affecting the operations of the computer mouse (see at least Figs. 49-50; ¶ [0360]) and a jitter correction parameter affecting the operations of the computer mouse (see at least ¶ [0355], disclosing the operational parameters comprising a vibratory or accidental movement correction parameter affecting the operations of the computer mouse;)
 	presenting, by way of the display, a plurality of scrollable options to receive a selection of one profile of the plurality of profiles to select program settings for the computer mouse without assistance from the computer device communicatively coupled to the computer see at least Figs. 98A-99B and ¶¶ [0465]-[0468], specifically ¶ [0467]:4-10 and ¶ [0468]: last 4 lines, disclosing presenting, by way of the display, a plurality of scrollable choices/options including GUI objects, icons, or items 1618 to receive a selection of one profile of the plurality of profiles to select program settings for the computer mouse without assistance from the computer device communicatively coupled to the computer mouse; also see ¶ [0227], ¶ [0228], disclosing presenting, by way of the built-in integrated display (¶ [0227]:4-7, disclosing a menu list displayed on the built-in integrated display for selection), a plurality of options, such as an option to select one of a displayed list of network devices (see ¶ [0227]) as a network device profile, an option to select one of a displayed list target devices (see ¶ [0228]; also Figs. 53a, 53b) as a target device profile; Fig. 31; ¶ [0300] – ¶ [0302], also displaying presenting, by way of the display (¶ [0227]:4-7, disclosing a menu list displayed on the built-in integrated display for selection), a plurality of options to receive a selection of one profile of the plurality of profiles, including “Mouse”, “Wi-Fi”, “Harddrive”, “GPS”, “Power”, and “Settings” profiles, to select program settings for the computer mouse, , disclosing assigning operational parameters to a plurality of mouse property profiles, without assistance from a computer device communicatively coupled to the computer mouse at ¶ [0224]; also see Figs. 47, 53, 55, 56 for other profiles associated with the operational parameters of the mouse, such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56;)
  	programming the computer mouse according to the operational parameters of the one profile to affect the operations of the computer mouse related to commands for a video game application of the plurality of software applications while the video game application is in use by the computer device (Figs. 31, 47, 53, 55, 56; ¶¶ [0300]-[0304], disclosing, by selecting the “Apply”, the changes to device effected, i.e., programming the computer mouse according to the operational parameters of the one profile [such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56] to control operations of the computer mouse while a software application is in use by the computer device by virtue of ¶¶ [0224]-[0225]; further at least ¶ [0341], [0362], or [0465]-[0468], disclosing at least one of the software applications being a video game application), wherein the computer device affects aspects of the video game application according to the operations of the computer mouse configured according to the one profile (Figs. 53a-53b, 54, disclosing the mouse selected a computer device to affect aspects of the software application, e.g., cursor control application, according to the operations of the computer mouse configured according to the one profile, such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56; further at least ¶ [0341], [0362], or [0465]-[0468], disclosing at least one of the software applications being a video game application), and wherein the programming the computer mouse occurs while the video gaming application is in use by the computer device (see the above discussion, specifically programming the computer mouse according to the operational parameters of the one profile; ¶¶ [0024]-[0025], disclosing a CPU of the computer mouse processing tasks [rather than relying on the host computing device] while the software application, associated with at least cursor-pointing functions and windows scroll control functions, is in used by the externally connected device, such as the computing device; further at least ¶ [0341], [0362], or [0465]-[0468], disclosing at least one of the software applications being a video game application);
 	responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device from a first color to a second color (see at least ¶ [0178], Ram discloses, responsive to a switch of functions or states of the computer mouse, changing a color of an output of a notification device among at least three different colors [red, green, and yellow], e.g., changing the color of the multi-colored LED to a green color for a function of incoming data, changing the color of the multi-colored LED to a red color for a function of outgoing data, or changing the color of the multi-colored LED to a yellow color for a function of both incoming data and outgoing data, i.e., changing an output of a notification device from one/ first color of the red, green and yellow colors to another/second color of the red, green and yellow colors, according to a switch of functions or states of the computer mouse in accordance with a particular application;) and 
 	responsive to a second switch of functions or states of the computer mouse or a function/state second setting of the computer mouse, changing an output of a notification device from the second color to a third color (see the above discussion or at least ¶ [0178], Ram discloses, responsive to a second switch of functions or states of the computer mouse, changing a color of an output of a notification device among at least three different colors [red, green, and yellow], e.g., changing the color of the multi-colored LED to a green color for a function of incoming data, changing the color of the multi-colored LED to a red color for a function of outgoing data, or changing the color of the multi-colored LED to a yellow color for a function of both incoming data and outgoing data, i.e., changing an output of a notification device from the second color of the red, green and yellow colors to a third color of the red, green and yellow colors, according to a second switch of functions or states of the computer mouse in accordance with the particular application,)
wherein the computer mouse has a plurality of manipulations including at least a specific movement including a circle (see at least ¶ [0355], disclosing a plurality of manipulations including at least a specific movement including a clockwise or counter-clockwise circle; see at least ¶ [0360], disclosing a slow mouse speed movement and an increasing mouse speed movement.)

Accordingly, Ram discloses all limitation of this claim except that Ram does not explicitly disclose limitations: (i) “wherein the operational parameters comprise a control frequency parameter that affects the operations of the computer mouse by adjusting a frequency of reports sent by the computer mouse to a computer device communicatively coupled to the computer mouse”; (ii) “wherein the operational parameters comprise a navigation acceleration parameter affecting operations of the computer mouse”; (iii) “wherein the operational parameters comprise a movement count resolution parameter affecting the operations of the computer mouse”, (iv) “receiving a macro including a sequence of commands from the computer device for the video game application”, (v) “associating the macro with an input device of the computer mouse”; (vi) “monitoring for a resolution change request to change a resolution setting of the tracking device”; (vii) “adjusting the resolution setting of the tracking device according to the resolution change request”; (viii) “responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color”; (ix) “monitoring for a second resolution change request to change the resolution setting of the tracking device subsequent to receiving the resolution change request”; (x) “adjusting the resolution setting of the tracking device according to the second resolution change request”; (xi) “responsive to the adjusting the resolution setting according to the second resolution change request, changing the output of the notification device from the second color to a third color”; (xii) “wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements”, (xiii) “wherein the macro is associated with a plurality of manipulations of the computer mouse, the plurality of manipulations comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with,” (xiv) “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast,” and (xv) “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse”, of this claim.

Regarding to the above underlined limitation (i), in the same field of endeavor, Ranta teaches a computer mouse comprising a controller (114, figure 4; ¶ 30) to control a GUI presented by any one of a plurality of software applications (see at least Fig 6, disclosing a video gaming application, a Web Browser application, a Miser application) performing operations comprising:
assigning operational parameters to a plurality of profiles stored in the memory (see at least Fig. 6 shows three profiles with operational parameters associated with them; ¶ [0032]-[0033] and [0035] discuss storing the parameters in the mouse), wherein the operational parameters comprise a control frequency parameter that affects the operations of the computer mouse by adjusting a frequency of reports sent by the computer mouse to a computer device communicatively coupled to the computer mouse and a movement count parameter affecting the operations of the computer mouse, according to the power saving modes of the computer mouse (see at least Figs. 5-7B and the corresponding description, disclosing, e.g., for a video game application, the operational parameters comprising a control frequency parameter of data report that affects the operations of the computer mouse by adjusting a frequency of reports sent by the computer mouse to a computer device communicatively coupled to the computer mouse and a movement count parameter [a mouse movement count resolution parameter T1/T2/T3] affecting the operations of the computer mouse, according to the four power saving modes of the computer mouse);
detecting a selection of the one profile from the selection of one of the plurality of profiles (¶ [0039]); storing in the memory the selection (¶ [0039]); and 
programming the computer mouse according to the operational parameters of the one profile to control the operations of the computer mouse according to commands for a video gaming application of the plurality of software applications while the video game application is Figs. 5-7B and the corresponding description), wherein the computer device controls aspects of the video gaming application according to the operations of the computer mouse configured according to the one profile (see at least ¶ [0043]), wherein the programming the computer mouse occurs while the video gaming application is in use by the computer device (see the above discussion; or Figs. 5-7B and the corresponding description).

Ram, as discussed above, discloses assigning operational parameters, to a plurality of profiles stored in the memory, to control the operations of the computer mouse according to commands for a video game application of the plurality of software applications. Ram further discloses setting including waking the mouse (see at least Fig. 47), the power saving modes of the computer mouse (¶ [0417]). However, Ram is silent to the operational parameters comprising a control frequency parameter, as claimed. Ranta, as discussed above, discloses the user assigning operational parameters, to a profile, to control the operations of the computer mouse according to commands for a video game application of the plurality of software applications and the operational parameters comprising a control frequency parameter and other operational parameters, according to the power saving modes of the computer mouse. Thus, it would have been obvious to one of ordinary skill in the art, to modify Ram, as modified, with Ranta such that a user can assign specific configuration settings to a selectable profile which includes the operational parameters comprising the aforementioned control frequency parameter according to the power saving modes of the computer mouse. Profiles are common in the art, as they allow a user to quickly select a specific combination or operational parameter settings. Ranta ¶ [0008] discusses the specific benefit of allowing a user to modify characteristics such that a desired balance between performance and power conservation can be achieved. 
Further, Ranta, at ¶¶ [0032]-[0033], discusses storing the profiles in the mouse. Ram figures 53A and 53B teaches menu navigation being performed on the mouse. Thus, it would have been obvious to one of ordinary skill in the art to implement Ranta’s selectable profiles such that the present of selectable profiles and the selection of profiles is performed on the mouse display. Such a modification would be advantageous where it is undesirable to have windows or control panels pop into view on the host PC's display screen, as suggested by Ram ¶¶ [0021] and [0465].

Regarding to the above underlined limitations (iv) and (v), in the same field of endeavor, Tan discloses a related computer mouse performing operations comprising: receiving a macro including a sequence of commands from the computer device for the video gaming application and associating the macro with an input device of the computer mouse (Figs. 1-4, 17; ¶ [0037]; ¶ [0038]; ¶ [0041] – ¶ [0044], disclosing a computer executing a software program to generate macros associated with the buttons or buttons 1-7 of the mouse and including a sequence of keystroke commands from the computer device for the software application including a video gaming application [see at least ¶ [0004] and to associate the macros with the buttons of the computer mouse) and storing the macros and their associations in the memory of the computer mouse (¶ [0007]; ¶ [0035]; ¶ [0038]). Tan further discloses macros to facilitate user input by allowing relatively complex input by the mouse to be made with one or more button depressions or other device manipulations (¶ [0007]) and to allow each user to customize the macros and personal setting to conform to personal taste (¶ [0008]).

The above modified Ram, as discussed above, discloses the computer mouse having a plurality of profiles including a profile associated with the video gaming application and stored in the embedded memory or the external memory inserted into the external memory card reader of the computer mouse. Tan, as discussed above, discloses macros to facilitate user input by allowing relatively complex input by the mouse to be made with one or more button depressions or other device manipulations and to allow each user to customize the macros and personal setting to conform to personal taste, for the software applications including the video gaming application, and further discusses to store the macros on the EEPROM which is onboard on the computer mouse (¶ [0038]) or alternatively on the removable memory for use with other computer mouse (¶ [0038]; ¶ [0039]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the Tan macro technique in the Ram computer mouse and device, in view of the aforementioned teachings of the Tan reference, to improve the above modified computer mouse of Ram for the predictable result of facilitating user input by allowing relatively complex input by the mouse to be made with one or more button depressions or other device manipulations and allowing each user to customize the macros and personal setting to conform to personal taste, as taught by the Tan reference.

Regarding to the above underlined limitations (iii), (vi), (vii), (ix) and (x), in the same field of endeavor, Sangster discloses a related computer mouse (see Fig. 1) performing operations comprising: 
assigning operational parameters to be used to affect the operations of the computer mouse, wherein the operational parameters comprise a movement count resolution parameter and other operational parameters (see at least Fig. 4; ¶¶ [0020] and ¶ [0024]-[0026], disclosing to assign operational parameters, including at least mouse button click parameters, a mouse movement parameter, and a mouse movement sensitive change parameter corresponding the claimed movement count resolution parameter, to be used to affect the operations of the computer mouse); monitoring for a resolution change request to change a resolution setting of the tracking device and adjusting the resolution setting of the tracking device according to the resolution change request (Figs. 3-4; ¶¶ [0022]-[0026], disclosing a controller of the computer to perform operations comprising: monitoring a selection made on a macro record button 120 on the mouse to initiate a macro record process of changing a DPI of the tracking device [see step 310 of Fig. 3; ¶¶ [0024, [0026], i.e., monitoring for a resolution change request [via DPI buttons 13-150] to change a resolution setting, among at least three different DPI resolution settings, of the tracking device, generating and storing a specified input and the macro associated with the specified input based on the selected change of DPI [see steps 320-340 of Fig. 3; ¶ [0025]]; and adjusting the DPI setting of the tracking device in the game application according to the DPI change made by the generated macro which is based on the DPI change request, thereby rendering “adjusting the resolution setting of the tracking device according to the resolution change request”; also see Fig. 2 for an alternative method of generating a macro associated with the DPI change based on a DPI change request from a computer mouse, a keyboard, or a computer); and monitoring for a second resolution change request to change a resolution setting of the tracking device subsequent to receiving the resolution change request and adjusting the resolution setting of the tracking device according to the second resolution change request (see the above discussion for a second resolution change request to change a resolution setting of the tracking device subsequent to receiving the resolution change request), in a particular application, such as a video game or the like (see at least ¶ [0023]:last 4 lines.)

The above modified Ram, as discussed above, discloses the computer mouse having the operational parameters and different macros associated with different requests. Sangster discloses the operational parameter including a movement count resolution parameter and other operational parameters and macro associate with a resolution change request according to a particular application, such as a video game or the like. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a movement count resolution parameter in the above modified Ram operational parameters and to utilize the Sangster macro technique associated with the resolution change of the tracking device in the above modified Ram computer mouse, in view of the aforementioned teachings of the Sangster reference, to improve the above modified computer mouse of Ram for the predictable result of changing the resolution of the tracking device as user's desire in according with a particular application.

The above combination of Ram, Ranta, Tan, and Sangster still fails to teach the above underlined limitations, (viii) “responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color” and (xi) “responsive to the adjusting the resolution setting according to the second resolution change request, changing the output of the notification device from the second color to a third color”, of this claim.
Ram, as discussed above, discloses: responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device comprising a multi-color LED having three different colors, from a first color to a second color and responsive to a second switch of functions or states of the computer mouse or a function/state second setting of the computer mouse, changing an output of a notification device from the second color to a third color. Sangster further teaches responsive to a switch of functions or states of the computer mouse, such as responsive to adjusting the resolution setting, among at least three different DPI resolution settings, of the tracking device according to the resolution change request, changing an output of the notification device from one color to another color and responsive to adjusting the second resolution setting, among at least three different DPI resolution settings, of the tracking device according to the second resolution change request, changing an output of the notification device from one color to another color, so as to provide the user a visual feedback of the resolution setting of the tracking device (see Sangster at least ¶ [0015], disclosing a visual indicator including a LED changing an output from one color or a first non-illuminated color to another color or a second illuminated color during macro recording, so as to provide the user a visual feedback of the resolution setting of the tracking device; further see at least ¶¶ [0024], [0026], disclosing macro recording responsive to adjusting the resolution setting, among at least three different DPI resolution settings, of the tracking device according to the resolution change request; thereby rendering responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color; similar discussion for the second resolution change request to changing an output of the notification device from one color to another color.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the Ram the multi-colored LED having three different colors to change an output from one color to another color in responsive to adjusting the three different resolution settings of the tracking device according to the resolution change request, in view of the teaching of the Sangster reference, to improve the above modified computer mouse of Ram for the predictable result of at least further providing the user a visual feedback of the resolution setting of the tracking device.

Regarding to the limitation (xii), “wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements”, Tan further discloses the sequence of commands comprising a sequence of keystrokes (see the above discussion; or Tan Figs. 1-4, 17; ¶ [0037]; ¶ [0038]; ¶ [0041] – ¶ [0044], disclosing a computer executing a software program to generate macros associated with the surfaces of the buttons or buttons 1-7 of the mouse and including a sequence of keystroke commands and to associate the macros with the surfaces of the buttons as command surfaces on the mouse.) Accordingly, the above combination of Ram, Ranta, Tan, and Sangster still fails to teach the sequence of commands comprising speech commands, and navigation movements, as claimed.
However, in the same field of endeavor, Woolf, at least at Fig. 1; ¶¶ [0025], [0028], discloses a voice activated input system receiving a voice/ speech input/ command as a selection of one of the options; a computer mouse for performing navigation movements; a keyboard or a macro including a sequence of commands from the computer device, wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements, thereby providing the user with the option of invoking that repeated pattern several times in succession without requiring the user to input the command to invoke that pattern each time (see at least ¶ [0009].)
The above modified Ram discloses “receiving a macro including a sequence of commands from the computer device for the video gaming application, wherein the sequence of commands comprises a sequence of keystrokes” (see the above discussion, specifically Tan’s teaching) and further teaches the navigation device performing navigation movements (see at least ¶ [0243]) and comprising a headset served as a digital voice recorder (see Ram Figs. 28-29; ¶¶ [0293]-[0296], disclosing a headset 360 incorporated into the navigation device) and a microphone (362; Ram Fig. 29) for receiving a speech/ voice input. Woolf, as discussed above, discloses a voice activated input system receiving a speech/ voice input command as a selection of one of the options; a computer mouse for performing navigation movements; a keyboard for performing a sequence of keystrokes; and a computing device recording and storing a macro including a sequence of commands from the computer device, wherein the sequence of commands comprises a sequence of keystrokes, speech commands, and navigation movements. Thus, it would have been obvious for one of ordinary skill in the art to utilize the Ram microphone for receiving a voice command as a selection of one of the options and a macro including a sequence of commands comprising a sequence of keystrokes, speech commands, and navigation movements, in view of the teaching in the Woolf reference, to improve the modified Ram navigation device for the predictable result of providing the user with the option of invoking that repeated pattern several times in succession without requiring the user to input the command to invoke that pattern each time (see at least ¶ [0009].) 

Regarding to the limitations, (ii) and (xiii), in the same field of endeavor, Coe discloses a computer mouse (a computer mouse 1; see at least Fig. 1A) having operational parameters comprising a jitter correction parameter affecting the operations of the computer mouse (see at least ¶ [0006], ¶ [0019], disclosing vibratory/ irregular motion of the mouse, detected within prescribed boundaries over a predetermined time period, to be a jiggle affecting the operations of the computer mouse) and a navigation acceleration parameter affecting operations of the computer mouse (see at least ¶ [0006], ¶ [0019], disclosing operational parameters comprising a navigation acceleration parameter affecting operations of the computer mouse) and having a plurality of manipulations including mouse movements, mouse clicks (see at least ¶¶ [0002]-[0003]), a shaking of the computer mouse on a surface, that the computer mouse makes contact with (note that a computer mouse operating on a working surface that the computer mouse makes contact with is well-known to a person of ordinary skill in the computer art; see Ram at least ¶ [0328] or ¶ [0463]; Frulla at least Col. 1:45-58; Ranta at least ¶ [0004]; further see Coe at least ¶ [0006], ¶ [0019], disclosing a side-to-side or a multi-directional shaking of the computer mouse) and a specific movement including a circle (see Coe at least ¶ [0006], ¶ [0019], disclosing a specific movement including an angular motion as a circular motion,) thereby activating a software application command without specific positioning of a mouse or clicking a mouse button (see at least ¶ [0006].)

The above modified Ram, as discussed above, discloses the operational parameters comprising a control frequency parameter, a line straightening parameter, a jitter correction parameter, and a movement count resolution parameter, except for “a navigation acceleration parameter,” and the macro associated with a plurality of manipulations of the computer mouse (see at least Frulla at Col. 8:50 to Col. 9:34,) except for “a shaking of the computer mouse on a surface that the computer mouse makes contact with.” Coe, as discussed above, discloses the computer mouse including the operational parameters comprising at least a navigation acceleration parameter and the plurality of manipulations comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with and a specific movement including a circle, thereby activating a software application command without specific positioning of a mouse or clicking a mouse button (see at least ¶ [0006].) Thus, it would have been obvious for one of ordinary skill in the art to include “a shaking of the computer mouse on a surface that the computer mouse makes contact with” in the plurality of manipulations of the above modified Ram computer mouse, in view of the teaching in the Coe reference, to improve the modified Ram computer mouse for the predictable result of activating a software application command without specific positioning of a mouse or clicking a mouse button. 

xiv), in the same field of endeavor, Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost (see at least Col. 1:64 to Col. 2:15.)
The above modified Ram, as discussed above, discloses the color liquid crystal display and various operational parameters used to affect operations of the computer mouse and assigned to the plurality of profiles stored in the memory, but is silent to “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast.” Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost. Thus, it would have been obvious to one of ordinary skill in the art to further modify the above modified Ram to include a parameter to control presentation settings including brightness and contrast of the display, in the operation parameters, in view of the teaching in the Lin reference, to improve the above modified computer device of the Ram reference for the predictable result of making adjustments to parameters including brightness and contrast of the Ram color liquid crystal display device without significant to increase in cost.

Regarding to the above underlined limitation (xv), in the same field of endeavor, Zenz teaches a computer mouse (see at least Figs. 3A-3D) having an operation parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of actuators/buttons of an input device of the computer mouse, based on whether the sensor is activated or deactivated, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function (see at least Col. 2:6-17; Col. 2:39-47; Col. 2:50 to Col. 3:3.) 

a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse.” Zenz teaches a computer mouse having an operational parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function. Thus, it would have been obvious to one of ordinary skill in the art to further modify the above modified Ram to include “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse” in the operation parameters, in view of the teaching in the Zenz reference, to improve the above modified computer device of the Ram reference for the predictable result of allowing both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function.
Accordingly, the above modified Ram obviously renders all limitations of this claim.

As per claim 5, the above modified Ram discloses the tracking device being a laser sensing device (Ram ¶ [0358].)
As per claim 6, the above modified Ram discloses the operations further comprising storing the macro and its association in the memory of the computer mouse (see the above discussion in the rejection to claim 1.)
As per claim 7, the above modified Ram discloses that, wherein the operations further comprise: detecting a tactile contact of a plurality of buttons, wherein the input device of the computer mouse includes the plurality of buttons (Ram at least Fig. 101; ¶ [0118], discussing a plurality of buttons being perceptible by touch and a tactile contact of a button for switching the operational parameters; Ram Fig. 53a showing a menu of operational parameters; Sangster Fig. 1; ¶ [0024]; ¶ [0026], disclosing detecting a contact of a plurality of DPI selection buttons 130-150, wherein the input device of the computer mouse include the plurality of buttons); transitioning between the operational parameters responsive to said detection (Sangster ¶ [0024]; ¶ [0026], disclosing transitioning between the operational parameters, corresponding to the plurality of DPI selection buttons 130-150, responsive to said detection); and adjusting the operations of the computer mouse according to the transition (Sangster ¶ [0024]; ¶ [0026], disclosing adjusting operations of the computer mouse according to the transition.)
As per claim 8, the above modified Ram discloses the operations further comprising: receiving an input associated with a selection of one element of the input device, wherein the input device comprises at least one of a plurality of buttons and a scroll wheel (Tan Fig. 4 shows example macros associated with buttons.)

As per claim 9, the above modified Ram discloses the operations further comprising: 
detecting from the input the association with the macro (see Tan at least ¶ [0035]; ¶ [0043], disclosing a specific/master key programmed to associate with the user-defined and programed macro corresponding to a series/sequence of keystrokes and the operation comprising detecting from the input to the specific/master key the association with the macro;)
retrieving the sequence associated with the macro from the memory (see Tan at least ¶ [0038], disclosing to the sequence associated with the macro stored in the memory such as EEPROM of the mouse input device; Tan ¶ [0035] or ¶ [0043], disclosing to retrieve and transmit the sequence associated with the macro from the memory to the computing device;) and 
transmitting the sequence to the computer device (Tan ¶ [0035] or [0043], disclosing to retrieve and transmit the sequence associated with the macro from the memory to the computing device.)

As per claim 10, the above modified Ram, as discussed in the rejection of claim 1 above, discloses a non-transitory computer-readable storage medium, comprising computer instructions (Ram ¶ [0220]; ¶ [0364]; Tan ¶ [0007]; Sangster ¶ [0017]) which, responsive to being executed by a processor, cause the processor to perform operations recited in this claim. See the 
	As per claim 11, the above modified Ram further discloses the navigation device being a computer mouse. See the above rejection to claim 1 or claim 10.
As per claim 13, see the discussion in the rejection to claim 7 for similar limitation.
As per claim 14, the above modified Ram according to claim 13 above further discloses that, wherein the operations further comprise transitioning between at least two movement count resolutions responsive to the detection, wherein each of the at least two movement count resolutions determine a movement count reported to the computer device communicatively coupled to the navigation device (Sangster Fig. 4; ¶ [0024]; ¶ [0026], disclosing the operations further comprising transitioning between three two movement count resolutions responsive to the detection, wherein each of the three movement count resolutions determine a movement count reported to the computer device communicatively coupled to the navigation device).
As per claim 15, the above modified Ram non-transitory storage medium according to claim 13, discloses that, wherein the navigation device comprises a headset served as a digital voice recorder (see the discussion in the rejection of claim 1; or Ram Figs. 28-29; ¶¶ [0293]-[0296], disclosing a headset 360 incorporated into the navigation device) and a microphone (362; Fig. 29), wherein the operations further comprise detecting an input from a microphone associated with the navigation device (see the discussion in the rejection of claim 1; or Ram at least ¶ [0251] disclosing detecting an input from a microphone associated with the navigation device), and wherein the input from the microphone comprises receiving a voice command as a selection of one of the options (see the discussion in the rejection of claim 1; Woolf ¶ [0028].)
As per claim 17, the above modified Ram, as discussed in the rejection of claim 1 above, further discloses a method comprising all steps of this claim. See the discussion in the rejection of claim 1 and/or claim 10 above for similar limitations. Note the computer mouse of claim 1 as a navigation device of this claim. 
As per claim 18, see the above rejection to claim 11.
As per claim 21, the above modified Ram further discloses the operations further comprising: detecting a selection of the input device of the computer mouse associated with the macro (see at least Tan at ¶ [0035]; ¶ [0043], disclosing to detect a selection of a specific/master key of the computer mouse associated with the user-defined and programed macro corresponding to a sequence of keystrokes/files/commands); and providing the macro to the video gaming application at the computer device responsive to receiving the selection (see at least Tan at ¶ [0035]; ¶ [0043], disclosing to provide the macro from the computer mouse to the software application at the computer device responsive to receiving the selection of the specific/master key; ¶ [0004], disclosing the software application including a video gaming application). 
As per claim 23, the above modified Ram discloses the adjusting operations of the navigation device occurs while the video gaming application is in use by the computer device (Figs. 31, 47, 53, 55, 56; ¶¶ [0300]-[0304], disclosing, by selecting the “Apply”, the changes to device effected, i.e., programming the computer mouse according to the operational parameters of the one profile [such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56] to control the adjusting operations of the computer mouse while a software application is in use by the computer device by virtue of ¶¶ [0224]-[0225]; further at least ¶ [0341], [0362], or [0465], disclosing at least one of the software applications being a video game application).
As per claims 26, 29 and 30, the above modified Ram, as discussed above in the rejection of claim 1, discloses the macro including the sequence of commands is created from one or more accessories coupled to the computer device. Woolf further discloses the macro including a timing of how the sequence of commands is created (see Woolf, at least at ¶¶ [0009], [0025], disclosing the sequence of commands performing in succession of keystrokes, mouse movements, and speech/ voice commands, thereby obviously rendering the macro including a timing of how the sequence of commands is created.) 

Claims 26, 29 and 30 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Woolf, Coe, Lin, Zenz, and Fibranz.
As per claims 26, 29 and 30, the above modified Ram, as discussed above in the rejection of claim 1, discloses the macro including the sequence of commands comprising a sequence of keystrokes, speech commands, and navigation movements and created from one or more accessories coupled to the computer device. The above modified Ram is silent to the macro including a timing of how the sequence of commands is created.
Fibranz teaches a macro including a sequence of commands and a timing of how the sequence of commands is created (see at least Figs. 1-2; ¶ [0029], disclosing a macro including a sequence of individual commands and a timing of how the sequence of commands is created,) thereby allowing the command sequence output in synchronized fashion with low and easily manageable (see at least ¶ [0037].) 
The above modified Ram discloses the macro including the sequence of commands comprising a sequence of keystrokes, speech commands, and navigation movements and created from one or more accessories coupled to the computer device. Fibranz discloses the macro including a sequence of individual commands and a timing of how the sequence of commands is created, thereby allowing the command sequence output in synchronized fashion with low and easily manageable. Thus, it would have been obvious for one of ordinary skill in the art to utilize the above teaching of the Fibranz reference in the above modified Ram device, to improve the modified Ram navigation device for the predictable result of allowing the command sequence output in synchronized fashion with low and easily manageable.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Woolf, Coe, Lin, Zenz, and further in view of Simon et al. (US 5,160,853; hereinafter Simon,) Devroy (US 2007/0012675 A1,) and Gunsch (US 2003/0117261 A1.)
As per claim 31, the above modified Ram, as discussed above in the rejection of claim 1, further discloses a reset button configured to reset software associated with the biometric scan (see Ram at least Fig. 69 or 79; ¶ [0430],) a reset button configured to reset software associated with the biometric scan (see Ram at least Fig. 69; ¶ [0430], ¶ [0439],) but is silent to “a first button configured to reset the controller, wherein the first button is flush with a side of a housing assembly of the computer mouse” as claimed.
However, Simon discloses an electronic device comprising a first button configured to reset the controller, wherein the first button is disposed in the recess area on a side of a housing assembly of the device (see at least Figs. 1B and 2; Col. 4:26-35; Col. 5:45-49, disclosing a first/reset button 58 configured to reset the microprocessor 40 as the controller, wherein the first/reset button 58 is disposed in the recess area 11 on a side of a housing assembly 4 of the device.) Thus, it would have been obvious for one of ordinary skill in the art to modify the above 
Accordingly, the above modified Ram computer mouse includes the first button configured to reset the controller and disposed in the recess area on a side of the housing assembly of the computer mouse, but still fails to teach “the first button is flush with the side of a housing assembly”, as claimed.
However, Devroy discloses an electronic device comprising a first/reset button (21; Fig. 1) either recessed into the housing assembly (i.e., positioned in the recess area of the housing assembly) or being flush with a side of the housing assembly, providing the same benefit of protecting against inadvertent operation of the reset button (see at least ¶ [0021].) 
The above modified Ram computer mouse includes the first button disposed in the recess area on a side of the housing assembly of the computer mouse, but fails to teach “the first button is flush with the side of the housing assembly”, as claimed. Devroy discloses an electronic device comprising the first/reset button either disposed in the recess area on the side of the housing assembly or being flush with the side of the housing assembly, providing the same benefit of protecting against inadvertent operation of the first/reset button. Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram computer mouse to dispose the first button being flush with the side of the housing assembly of the computer mouse, as desired as claimed, in view of the teaching of the Devroy reference, to obtain the same predictable result of protecting against inadvertent operation of the first/reset button.
Accordingly, the above modified Ram computer mouse includes the claimed first button, but still fails to teach “a second button positioned in a hole of a housing assembly of the computer mouse, wherein a depression of the second button forces the computer mouse to re-establish a factory setting” as claimed.
However, in the same field of endeavor, Gunsch discloses a portable electronic device comprising a [[second]] button (35) positioned in a hole (34) of a housing assembly (including at least elements 20, 30) of the device, wherein a depression of the button forces the device to re-establish a factory setting, necessary in the extreme case where the system cannot be accessed see at least Figs. 1-3; ¶¶ [0057]-[0059].) Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram computer mouse to further include a second button configured to re-establish a factory setting, in view of the teaching of the Gunsch reference, to improve the modified Ram computer mouse for the predictable result of allowing the user to re-establish a factory setting, necessary in the extreme case where the system cannot be accessed any other way.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Ranta, Tan, Sangster, Woolf, Coe, Lin, and Zenz, as applied to claim 1 above, and further in view of and Yuan et al. (US 8,248,024 B2; hereinafter Yuan) and Hama (US 2002/0042292 A1.)
As per claim 33, the above modified Ram, as discussed above in the rejection of claim 1, further discloses a power supply including a charging system being operative in accordance with a solar cell charging technology, to supplement the power needs of the mouse device (see Ram at least Fig. 42; ¶¶ [0335]-[0336],) but fails to teach a wireless inductive charger and a kinetic power charging technology.
However, in the same field of endeavor, Yuan teaches a computer mouse comprising a power supply including a charging system which includes a wireless inductive charger (see at least Fig. 2; Col. 4:47-54; Col. 8:32-36; Col. 8:58-62, discloses and a wireless electronic device 250, such as a computer mouse, comprising a power supply including a charging system including a wireless inductive charger) to provide low-cost inductive charging functionality for electronic devices with charging speed and efficiency of the inductive charging device (see at least Col. 1:41-52.) 
Ram, as discussed above, discloses the power supply including the charging system being operative in accordance with a solar cell charging technology, to supplement the power needs of the mouse device. Yuan, as discussed above, teaches the computer mouse comprising a power supply including a charging system which includes a wireless inductive charger to provide low-cost inductive charging functionality for electronic devices with charging speed and efficiency of the inductive charging device. Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram power source to further include a wireless inductive charger, in view of the teaching of the Yuan reference, to improve the modified Ram computer 
Accordingly, the above modified Ram obviously renders the power supply including the charging system including the wireless inductive charger and being operative in accordance with the solar cell charging technology, but still fails to teach a kinetic power charging technology.
However, in the same field of endeavor, Hama teaches a computer mouse (64) comprising a power supply including a charging system which is operative in accordance with a kinetic power charging technology (see at least Fig. 8; ¶ [0069],) thereby providing an eco-friendly waste-free wireless communication device by incorporating an electric power generating system which operates on natural energy rather than batteries (see at least ¶ [0079]:5-13) which would be used repetitively and finally become a waste at the end of the battery’s useful life (see ¶ [0011].) Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified Ram power source to further include a charging system which is operative in accordance with a kinetic power charging technology, in view of the teaching of the Hama reference, to improve the modified Ram computer mouse for the predictable result of providing an eco-friendly waste-free wireless communication device by incorporating an electric power generating system which operates on natural energy rather than batteries which would be used repetitively and finally become a waste at the end of the battery’s useful life.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-11, 13-15, 17, 18, 21, 23, 26, 29 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,454,297 A2; hereinafter Pat297 in view of Ram, Sangster, Coe, Lin, and Zenz.
All limitations of these claims are contained in claims 1-15 of Pat297 except for “a color liquid crystal display”, “a notification device”, “responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color”, “responsive to adjusting the resolution setting of the tracking device according to the second resolution change request, changing an output of the notification device from the second color to a third color”, “the plurality of manipulations comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with, and the plurality of manipulations comprising a specific movement including a circle”, “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast,” and “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse”, of this claim.

However, in the same field of endeavor, Ram discloses a computer mouse (see at least a computer mouse 100/230/280/350; see at least Figs. 3, 16, 22, 28), comprising: 
a tracking device (a bottom-mounted motion sensor 103; Fig. 3; ¶ [0243]:6-10) to control navigation in a graphical user interface presented by a plurality of software applications controllable by the computer mouse (¶ [0243]:6-10, disclosing the bottom-mounted motion sensor for controlling cursor-pointing navigation in a graphical user interface presented by a plurality of software applications controllable by the computer mouse); 
a color liquid crystal display (see at least Figs. 17, 22, 91; ¶ [0233], ¶ [0453, disclosing a color liquid crystal display 245/285/1571;) 
a notification device (see at least ¶ [0178], disclosing a notification device including a multi-colored LED, such as a green, red, and yellow LED);
a memory (209/233; Fig. 13, 16) that stores computer instructions (¶ [0198]; and 
a controller coupled to the tracking device, the display, and the memory (¶ [0016]; ¶ [0220]; ¶ [0224]; ¶ [0239], disclosing, in the mouse, one or more CPU processor and supporting chipsets coupled to the tracking device, the display, the memory, and other elements), wherein the controller, responsive to executing the computer instructions, performs operations comprising:
assigning operational parameters to a plurality of profiles stored in the memory, wherein the operational parameters are used to affect the operations of the computer mouse (Fig. 31; ¶ [0300] – ¶ [0302], disclosing assigning operational parameters to a plurality of mouse property profiles, including “Mouse”, “Wi-Fi”, “Harddrive”, “GPS”, “Power”, and “Settings” profiles, stored in the memory, wherein the operational parameters control operations of the computer mouse; also see Figs. 47, 53, 55, 56, disclosing assigning operational parameters to a plurality of mouse property profiles, including “Buttons”, “Pointers”, “Hardware”, “Cursor velocity”, “Trackpoint Settings”, and “Bottom Optical Sensor Function”, and “Top Pressure Sensor Function” profiles, stored in the memory [¶ [0210]], wherein the operational parameters are used to affect the operations of the computer mouse;) 
presenting, by way of the display, a plurality of scrollable options to receive a selection of one profile of the plurality of profiles to select program settings for the computer mouse without assistance from the computer device communicatively coupled to the computer mouse (see at least Figs. 98A-99B and ¶¶ [0465]-[0468], specifically ¶ [0467]:4-10 and ¶ [0468]: last 4 lines, disclosing presenting, by way of the display, a plurality of scrollable choices/options including GUI objects, icons, or items 1618 to receive a selection of one profile of the plurality of profiles to select program settings for the computer mouse without assistance from the computer device communicatively coupled to the computer mouse; also see ¶ [0227], ¶ [0228], disclosing presenting, by way of the built-in integrated display (¶ [0227]:4-7, disclosing a menu list displayed on the built-in integrated display for selection), a plurality of options, such as an option to select one of a displayed list of network devices (see ¶ [0227]) as a network device profile, an option to select one of a displayed list target devices (see ¶ [0228]; also Figs. 53a, 53b) as a target device profile; Fig. 31; ¶ [0300] – ¶ [0302], also displaying presenting, by way of the display (¶ [0227]:4-7, disclosing a menu list displayed on the built-in integrated display for selection), a plurality of options to receive a selection of one profile of the plurality of profiles, including “Mouse”, “Wi-Fi”, “Harddrive”, “GPS”, “Power”, and “Settings” profiles, to select program settings for the computer mouse, , disclosing assigning operational parameters to a plurality of mouse property profiles, without assistance from a computer device communicatively coupled to the computer mouse at ¶ [0224]; also see Figs. 47, 53, 55, 56 for other profiles associated with the operational parameters of the mouse, such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56;)
programming the computer mouse according to the operational parameters of the one profile to affect the operations of the computer mouse related to commands for a video game application of the plurality of software applications while the video game application is in use by the computer device (Figs. 31, 47, 53, 55, 56; ¶¶ [0300]-[0304], disclosing, by selecting the “Apply”, the changes to device effected, i.e., programming the computer mouse according to the operational parameters of the one profile [such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56] to control operations of the computer mouse while a software application is in use by the computer device by virtue of ¶¶ [0224]-[0225]; further at least ¶ [0341], [0362], or [0465], disclosing at least one of the software applications being a video game application), wherein the computer device affects aspects of the video game application according to the operations of the computer mouse configured according to the one profile (Figs. 53a-53b, 54, disclosing the mouse selected a computer device to affect aspects of the software application, e.g., cursor control application, according to the operations of the computer mouse configured according to the one profile, such as the cursor velocity profile set in Fig. 47, the Trackpoint setting profile set in Fig. 55, or the top and bottom sensor function profile set in Fig. 56; further at least ¶ [0341], [0362], or [0465], disclosing at least one of the software applications being a video game application), and wherein the programming the computer mouse occurs while the video gaming application is in use by the computer device (see the above discussion, specifically programming the computer mouse according to the operational parameters of the one profile; ¶¶ [0024]-[0025], disclosing a CPU of the computer mouse processing tasks [rather than relying on the host computing device] while the software application, associated with at least cursor-pointing functions and windows scroll control functions, is in used by the externally connected device, such as the computing device; further at least ¶ [0341], [0362], or [0465], disclosing at least one of the software applications being a video game application;)
responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device from a first color to a second color (see at least ¶ [0178], Ram discloses, responsive to a switch of functions or states of the computer mouse, changing a color of an output of a notification device among at least three different colors [red, green, and yellow], e.g., changing the color of the multi-colored LED to a green color for a function of incoming data, changing the color of the multi-colored LED to a red color for a function of outgoing data, or changing the color of the multi-colored LED to a yellow color for a function of both incoming data and outgoing data, i.e., changing an output of a notification device from one/ first color of the red, green and yellow colors to another/second color of the red, green and yellow colors, according to a switch of functions or states of the computer mouse in accordance with a particular application;) and 
responsive to a second switch of functions or states of the computer mouse or a function/state second setting of the computer mouse, changing an output of a notification device from the second color to a third color (see the above discussion or at least ¶ [0178], Ram discloses, responsive to a second switch of functions or states of the computer mouse, changing a color of an output of a notification device among at least three different colors [red, green, and yellow], e.g., changing the color of the multi-colored LED to a green color for a function of incoming data, changing the color of the multi-colored LED to a red color for a function of outgoing data, or changing the color of the multi-colored LED to a yellow color for a function of both incoming data and outgoing data, i.e., changing an output of a notification device from the second color of the red, green and yellow colors to a third color of the red, green and yellow colors, according to a second switch of functions or states of the computer mouse in accordance with the particular application.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a notification device and an associated operation of, responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device from a first color of the at least three colors to a second color of the at least three colors, and responsive to a second switch of functions or states of the computer mouse or a second function/state setting of the computer mouse, changing an output of a notification device from the second color of the at least three colors to a third color of the at least three colors, in the computer mouse, associated non-transitory computer-readable storage medium, and an associated method of the patented claims, for the predictable result of at least providing the user a visual feedback of the functions or states of the computer mouse.
The above modified patented claims in view of Ram still fail to teach the above underlined limitations, “responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color” and “responsive to adjusting the resolution setting of the tracking device according to the second resolution change request, changing an output of the notification device from the second color to a third color”, of this claim.

However, in the same field of endeavor, Sangster discloses a related computer mouse (see Fig. 1) performing operations comprising: 
assigning operational parameters to be used to affect the operations of the computer mouse, wherein the operational parameters comprise a movement count resolution parameter and other operational parameters (see at least Fig. 4; ¶¶ [0020] and ¶ [0024]-[0026], disclosing to assign operational parameters, including at least mouse button click parameters, a mouse movement parameter, and a mouse movement sensitive change parameter corresponding the claimed movement count resolution parameter, to be used to affect the operations of the computer mouse); monitoring for a resolution change request to change a resolution setting of the tracking device and adjusting the resolution setting of the tracking device according to the resolution change request (Figs. 3-4; ¶¶ [0022]-[0026], disclosing a controller of the computer to perform operations comprising: monitoring a selection made on a macro record button 120 on the mouse to initiate a macro record process of changing a DPI of the tracking device [see step 310 of Fig. 3; ¶¶ [0024, [0026], i.e., monitoring for a resolution change request [via DPI buttons 13-150] to change a resolution setting, among at least three different DPI resolution settings, of the tracking device, generating and storing a specified input and the macro associated with the specified input based on the selected change of DPI [see steps 320-340 of Fig. 3; ¶ [0025]]; and adjusting the DPI setting of the tracking device in the game application according to the DPI change made by the generated macro which is based on the DPI change request, thereby rendering “adjusting the resolution setting of the tracking device according to the resolution change request”; also see Fig. 2 for an alternative method of generating a macro associated with the DPI change based on a DPI change request from a computer mouse, a keyboard, or a computer); and monitoring for a second resolution change request to change a resolution setting of the tracking device subsequent to receiving the resolution change request and adjusting the resolution setting of the tracking device according to the second resolution change request (see the above discussion for a second resolution change request to change a resolution setting of the tracking device subsequent to receiving the resolution change request), in a particular application, such as a video game or the like (see at least ¶ [0023]:last 4 lines.)
The modified computer mouse of the above modified patent claim in view of Ram discloses: responsive to a switch of functions or states of the computer mouse or a function/state setting of the computer mouse, changing an output of a notification device from a first color to a second color and responsive to a second switch of functions or states of the computer mouse or a function/state second setting of the computer mouse, changing an output of a notification device from the second color to a third color. Sangster further teaches responsive to a switch of functions or states of the computer mouse, such as responsive to adjusting the resolution setting, among at least three different DPI resolution settings, of the tracking device according to the resolution change request, changing an output of the notification device from one color to another color and responsive to adjusting the second resolution setting, among at least three different DPI resolution settings, of the tracking device according to the second resolution change request, changing an output of the notification device from one color to another color, so as to provide the user a visual feedback of the resolution setting of the tracking device (see Sangster at least ¶ [0015], disclosing a visual indicator including a LED changing an output from one color or a first non-illuminated color to another color or a second illuminated color during macro recording, so as to provide the user a visual feedback of the resolution setting of the tracking device; further see at least ¶¶ [0024], [0026], disclosing macro recording responsive to adjusting the resolution setting, among at least three different DPI resolution settings, of the tracking device according to the resolution change request; thereby rendering responsive to adjusting the resolution setting of the tracking device according to the resolution change request, changing an output of the notification device from a first color to a second color; similar discussion for the second resolution change request to changing an output of the notification device from one color to another color.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize the Ram multi-colored LED (in the above modified patented claims in view of Ram) having three different colors to change an output from one color to another color in responsive to adjusting the three different resolution settings of the tracking device according to the resolution change request, in view of the teaching of the Sangster reference, to improve the above modified computer mouse of the above modified patented claims for the predictable result of at least further providing the user a visual feedback of the resolution setting of the tracking device.

Regarding to the limitations, “the plurality of manipulations comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with, and the plurality of manipulations comprising a specific movement including a circle”, of this claim, in the same field of endeavor, Coe discloses a computer mouse (a computer mouse 1; see at least Fig. 1A) having a plurality of manipulations including mouse movements, mouse clicks (see at least ¶¶ [0002]-[0003]), a shaking of the computer mouse on a surface, that the computer mouse makes contact with (note that a computer mouse operating on a working surface that the computer mouse makes contact with is well-known to a person of ordinary skill in the computer art; see Ram at least ¶ [0328] or ¶ [0463]; Frulla at least Col. 1:45-58; Ranta at least ¶ [0004]; further see Coe at least ¶ [0006], ¶ [0019], disclosing a side-to-side or a multi-directional shaking of the computer mouse) and a specific movement including a circle (see Coe at least ¶ [0006], ¶ [0019], disclosing a specific movement including an angular motion as a circular motion,) thereby activating a software application command without specific positioning of a mouse or clicking a mouse button (see at least ¶ [0006].)
The modified computer mouse of the above modified patent claim, as discussed above, comprises the macro associated with a plurality of manipulations of the computer mouse. Coe, as discussed above, discloses the computer mouse having the plurality of manipulations comprising a shaking of the computer mouse on a surface that the computer mouse makes contact with and a see at least ¶ [0006].) Thus, it would have been obvious for one of ordinary skill in the art to include “a shaking of the computer mouse on a surface that the computer mouse makes contact with” and “a specific movement including a circle” in the plurality of manipulations of the above modified patent claim, in view of the teaching in the Coe reference, to improve the modified computer mouse of the patent claim for the predictable result of activating a software application command without specific positioning of a mouse or clicking a mouse button. 

Regarding to the limitation, “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast,” in the same field of endeavor, Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost (see at least Col. 1:64 to Col. 2:15.)
The modified computer mouse of the above modified patent claim, as discussed above, comprises various operational parameters used to affect operations of the computer mouse and assigned to the plurality of profiles stored in the memory, but is silent to “a parameter to control presentation settings of the display, the presentation settings including brightness and contrast.” Lin teaches a computer mouse to set operational parameter to control presentation of settings of the display, the presentation settings including brightness and contrast, so as to make adjustments to parameters of the display device without significant to increase in cost. Thus, it would have been obvious to one of ordinary skill in the art to further modify the above modified patent claim to include a parameter to control presentation settings including brightness and contrast of the display, in the operation parameters, in view of the teaching in the Lin reference, to improve the above modified computer device of the above modified patent claim for the predictable result of making adjustments to parameters including brightness and contrast of the display device without significant to increase in cost.

Regarding to the above underlined limitation, “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse,” in the same field of endeavor, Zenz teaches a computer mouse (see at least Figs. 3A-3D) having an operation parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of actuators/buttons of an input device of the computer mouse, based on whether the sensor is activated or deactivated, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function (see at least Col. 2:6-17; Col. 2:39-47; Col. 2:50 to Col. 3:3.) 
The modified computer mouse of the above modified patent claims, as discussed above, comprises various operational parameters used to affect operations of the computer mouse and assigned to the plurality of profiles stored in the memory, but is silent to “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse.” Zenz teaches a computer mouse having an operational parameter to automatically select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse, to allow both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function. Thus, it would have been obvious to one of ordinary skill in the art to further modify the computer mouse of the above modified patent claims to include “a parameter to select between a right-handed or a left-handed setting for a portion of a plurality of buttons of an input device of the computer mouse” in the operation parameters, in view of the teaching in the Zenz reference, to improve the modified computer mouse of the above modified patent claims for the predictable result of allowing both the right-handed user and the left-handed user to operate the computer mouse without a conscious effort, especially without reconfiguring the computer mouse by making the changes in the system software, manually changing the handedness of the computer mouse, or operating the computer mouse in an awkward way such that the selection actuator/button hardest to access corresponds with the primary function.

As per claims 5-11, 13-15, 17, 18, 21, 23, 26, 29 and 30, see the discussion in the rejection of claim 1 and the patent claims 1-15.

Claim 31 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,454,297 A2; hereinafter Pat297 in view of Ram, Sangster, Coe, Lin, Zenz, Simon, Devroy, and Gunsch. 
As per claim 31, the above modified computer mouse of the patent claims, as discussed above in the rejection of claim 1, is silent to “a first button configured to reset the controller, wherein the first button is flush with a side of a housing assembly of the computer mouse” as claimed.
However, Simon discloses an electronic device comprising a first button configured to reset the controller, wherein the first button is disposed in the recess area on a side of a housing assembly of the device (see at least Figs. 1B and 2; Col. 4:26-35; Col. 5:45-49, disclosing a first/reset button 58 configured to reset the microprocessor 40 as the controller, wherein the first/reset button 58 is disposed in the recess area 11 on a side of a housing assembly 4 of the device.) Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified computer mouse to include a first button configured to reset the controller and disposed in the recess area on a side of a housing assembly, in view of the teaching of the Simon reference, to improve the modified computer mouse for the predictable result of allowing the user to reset the controller when necessary.
Accordingly, the above modified computer mouse includes the first button configured to reset the controller and disposed in the recess area on a side of the housing assembly of the computer mouse, but still fails to teach “the first button is flush with the side of a housing assembly”, as claimed.
However, Devroy discloses an electronic device comprising a first/reset button (21; Fig. 1) either recessed into the housing assembly (i.e., positioned in the recess area of the housing assembly) or being flush with a side of the housing assembly, providing the same benefit of protecting against inadvertent operation of the reset button (see at least ¶ [0021].) 
The above modified computer mouse includes the first button disposed in the recess area on a side of the housing assembly of the computer mouse, but fails to teach “the first button is flush with the side of the housing assembly”, as claimed. Devroy discloses an electronic device comprising the first/reset button either disposed in the recess area on the side of the housing assembly or being flush with the side of the housing assembly, providing the same benefit of protecting against inadvertent operation of the first/reset button. Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified computer mouse to dispose the first button being flush with the side of the housing assembly of the computer mouse, as desired as claimed, in view of the teaching of the Devroy reference, to obtain the same predictable result of protecting against inadvertent operation of the first/reset button.
Accordingly, the above modified computer mouse includes the claimed first button, but still fails to teach “a second button positioned in a hole of a housing assembly of the computer mouse, wherein a depression of the second button forces the computer mouse to re-establish a factory setting” as claimed.
However, in the same field of endeavor, Gunsch discloses a portable electronic device comprising a [[second]] button (35) positioned in a hole (34) of a housing assembly (including at least elements 20, 30) of the device, wherein a depression of the button forces the device to re-establish a factory setting, necessary in the extreme case where the system cannot be accessed any other way (see at least Figs. 1-3; ¶¶ [0057]-[0059].) Thus, it would have been obvious for one of ordinary skill in the art to modify the above modified computer mouse to further include a second button configured to re-establish a factory setting, in view of the teaching of the Gunsch reference, to improve the modified computer mouse for the predictable result of allowing the user to re-establish a factory setting, necessary in the extreme case where the system cannot be accessed any other way.

Claim 33 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,454,297 A2; hereinafter Pat297 in view of Ram, Sangster, Coe, Lin, and Zenz, as applied to claim 1 above, and further in view of Yuan and Hama.
As per claim 33, the above modified computer mouse of the patent claims, as discussed above in the rejection of claim 1, further discloses a power supply including a charging system being operative in accordance with a solar cell charging technology, to supplement the power see Ram at least Fig. 42; ¶¶ [0335]-[0336],) but fails to teach a wireless inductive charger and a kinetic power charging technology.
However, in the same field of endeavor, Yuan teaches a computer mouse comprising a power supply including a charging system which includes a wireless inductive charger (see at least Fig. 2; Col. 4:47-54; Col. 8:32-36; Col. 8:58-62, discloses and a wireless electronic device 250, such as a computer mouse, comprising a power supply including a charging system including a wireless inductive charger) to provide low-cost inductive charging functionality for electronic devices with charging speed and efficiency of the inductive charging device (see at least Col. 1:41-52.) 
The above modified computer mouse of the patent claims, as discussed above, discloses the power supply including the charging system being operative in accordance with a solar cell charging technology, to supplement the power needs of the mouse device. Yuan, as discussed above, teaches the computer mouse comprising a power supply including a charging system which includes a wireless inductive charger to provide low-cost inductive charging functionality for electronic devices with charging speed and efficiency of the inductive charging device. Thus, it would have been obvious for one of ordinary skill in the art to modify the power source of the above modified computer mouse to further include a wireless inductive charger, in view of the teaching of the Yuan reference, to improve the modified computer mouse for the predictable result of providing low-cost inductive charging functionality for the computer mouse with charging speed and efficiency of the inductive charging device.
Accordingly, the above modified computer mouse of the patent claims obviously renders the power supply including the charging system including the wireless inductive charger and being operative in accordance with the solar cell charging technology, but still fails to teach a kinetic power charging technology.
However, in the same field of endeavor, Hama teaches a computer mouse (64) comprising a power supply including a charging system which is operative in accordance with a kinetic power charging technology (see at least Fig. 8; ¶ [0069],) thereby providing an eco-friendly waste-free wireless communication device by incorporating an electric power generating system which operates on natural energy rather than batteries (see at least ¶ [0079]:5-13) which would be used repetitively and finally become a waste at the end of the battery’s useful life (see ¶ [0011].) Thus, it would have been obvious for one of ordinary skill in the art to modify the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626